Exhibit 10.31
eResearchTechnology, Inc.
Amended and Restated 2003 Equity Incentive Plan
1. Purpose
The purpose of the Amended and Restated 2003 Equity Incentive Plan (referred to
herein as the “Plan”) of eResearchTechnology, Inc. (the “Company”) is to provide
a means by which certain employees and directors of, and others providing
services to or having a relationship with, the Company and its subsidiaries (as
such term is defined in Section 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”)) may be given an opportunity to acquire shares of common
stock of the Company (“Common Stock”) or receive compensation based on the value
of such shares. The Plan is intended to promote the interests of the Company by
encouraging stock ownership on the part of such individuals, by enabling the
Company and its subsidiaries to secure and retain the services of highly
qualified persons, and by providing such individuals with an additional
incentive to advance the success of the Company and its subsidiaries.
2. Administration
A. General. The Plan shall be administered by a Committee consisting of not less
than two directors (the “Committee”) to be appointed from time to time by the
Board of Directors. Membership on the Committee shall in any event be limited to
those members of the Board who (i) are “Non-Employee Directors” as defined in
the regulations promulgated by the Securities and Exchange Commission pursuant
to Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor statute or regulation, and (ii) “outside
directors” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”). The Committee shall have the power to:
(a) determine the individuals to whom awards (“Grants”) may be made under the
Plan; (b) determine the type, size and terms of any such Grants, including
options to purchase common stock (“Stock Options”) and awards of shares of
common stock subject to restrictions established by the Committee (“Restricted
Stock”); (c) determine the time when any such Grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and/or forfeiture and acceleration of exercisability
and acceleration or waiver of forfeiture; (d) construe the provisions of the
Plan and (e) adopt rules and regulations governing the administration of the
Plan. All decisions, determinations and interpretations of the Committee shall
be final and binding upon all persons to whom Grants may be made under the Plan.
All power and authority granted hereunder to the Committee may, at the
discretion of the Board of Directors, be exercised by the Board of Directors,
and unless the context clearly indicates otherwise, all references herein to the
“Committee” shall be deemed to refer to the Board of Directors in the absence of
the appointment of the Committee or in the event of the exercise by the Board of
Directors of the Committee’s power and authority. The members of the Board of
Directors or the Committee shall not be liable for any action or determination
made in good faith with respect to the Plan or to any Grant awarded pursuant
thereto.

 

 



--------------------------------------------------------------------------------



 



Deferral Eligible Grantees and Outside Directors (as defined in Section 9N) may
elect to defer the receipt of Restricted Stock Units (as defined in Section 8A)
as provided in Section 9. The deferral provisions of Section 9 and the other
provisions of the Plan relating to the deferral of Restricted Stock Units are
unfunded and maintained primarily for the purpose of providing directors and a
select group of management or highly compensated employees the opportunity to
defer the receipt of compensation otherwise payable to such directors and
eligible employees in accordance with the terms of the Plan.
B. Additional Powers. The Committee may: (i) modify or restrict exercise
procedures and any other Plan procedures; (ii) establish local country plans as
subplans to this Plan, each of which may be attached as an Appendix hereto and
to the extent that the Committee determines that the restrictions imposed by the
Plan preclude the achievement of the material purposes of awarding Grants in
jurisdictions outside the United States under such a subplan, the Committee will
have the authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside the United States; (iii) take any action,
before or after a Grant is awarded, which it deems advisable to obtain or comply
with any necessary local government regulatory exemptions or approvals; provided
that the Committee may not take any action hereunder which would violate any
securities law or any governing statute.
3. Eligibility
The persons who shall be eligible to participate in this Plan and receive Grants
hereunder shall be the Company’s directors and such employees and other
individuals who provide services to or otherwise have a relationship with the
Company or its subsidiaries as the Committee shall from time to time determine.
An eligible individual may receive more than one Grant under the Plan and Grants
of more than one type under the Plan.
4. Allotment of Shares
Subject to Section 13 of the Plan, the shares of the Common Stock, $0.01 par
value, of the Company that may be issued under the Plan shall be 7,318,625
shares, all of which may be used for Grants of Incentive Stock Options (as
hereinafter defined). Such shares may be authorized and unissued shares (that
are not reserved for any other purpose) or shares issued and subsequently
reacquired by the Company. Without limiting the generality of the foregoing,
whenever the Company receives shares of Common Stock in connection with the
exercise of or payment for any Stock Options granted under the Plan, only the
net number of shares actually issued shall be counted against the foregoing
limit. Shares that by reason of the expiration of a Stock Option or otherwise
are no longer subject to purchase pursuant to a Stock Option granted under the
Plan and shares representing Restricted Stock that is forfeited to the Company
may be available for subsequent Grants under the Plan. Notwithstanding anything
to the contrary set forth in the Plan, the maximum number of shares of Common
Stock for which Grants may be granted to any employee in any calendar year shall
be 675,000 shares, all of which may be used for Grants of Incentive Stock
Options (as hereinafter defined).

 

2



--------------------------------------------------------------------------------



 



5. Effective Date and Term of Plan
The effective date of the Plan was April 22, 2003. The Plan shall terminate on
April 22, 2013, but the Board of Directors may terminate the Plan at any time
prior thereto. Termination of the Plan shall not alter or impair, without the
consent of the recipient of a Grant hereunder, any of the rights or obligations
of any Grant theretofore awarded under the Plan, except as specifically
authorized herein.
6. Terms and Conditions
A. All Stock Options. Stock Options granted pursuant to this Plan shall be
evidenced by Stock Option award letters in such form not inconsistent with the
Plan as the Committee shall from time to time approve. Nothing in this Plan or
any Stock Option granted hereunder shall govern the employment rights and duties
between the option holder and the Company or subsidiary. Neither this Plan, nor
any grant or exercise pursuant thereto, shall constitute an employment agreement
among such parties. The following shall also apply to all Stock Options granted
under the Plan.
(i) Option Price
The option price per share of Common Stock for each Stock Option shall be
determined by the Committee, consistent with the provisions of this Plan.
(ii) Time of Exercise of Option
Except as otherwise set forth herein, the Committee shall establish the option
period and time or times within the option period when the Stock Option may be
exercised in whole or in such parts as may be specified from time to time by the
Committee, provided that no Stock Option shall be exercisable after ten years
from the date of grant thereof. Unless otherwise determined by the Committee in
its sole discretion, no Stock Option shall be exercisable until after the
expiration of six months from the date of grant. The Committee may in its
discretion accelerate the time or times when any particular Stock Option held by
said option holder may be so exercised so that such time or times are earlier
than those originally provided in the Stock Option agreement, upon such
circumstances and subject to such terms and conditions as the Committee deems
appropriate. In all cases, exercise of a Stock Option shall be subject to the
provisions of Section 6A(vi).
(iii) Payment and Manner of Exercise
(a) Payment Upon Exercise of Shares. Full payment for shares purchased upon the
exercise of a Stock Option shall be made pursuant to one or more of the
following methods as determined by the Committee and set forth in the Grant
document:
(A) In cash;
(B) By certified check payable to the order of the Company;

 

3



--------------------------------------------------------------------------------



 



(C) By surrendering shares with an aggregate Fair Market Value equal to the
aggregate option price; provided, however, that the option price may not be paid
in shares if the Committee determines that such method of payment would result
in liability under section 16(b) of the Securities Exchange Act of 1934 to a
participant. Except as otherwise provided by the Committee, if payment is made
in whole or in part by surrendering shares, the participant shall deliver to the
Company certificates registered in the name of such participant representing
shares legally and beneficially owned by such participant, free of all liens,
claims and encumbrances of every kind and having a Fair Market Value on the date
of delivery that is equal to or greater than the aggregate option price for the
option shares subject to payment by the surrender of shares, accompanied by
stock powers duly endorsed in blank by the record holder of the shares
represented by such certificates. The Committee may impose such limitations and
prohibitions on the use of shares to exercise an Option as it deems appropriate;
or
(D) Via cashless exercise, such that subject to the other terms and conditions
of the Plan, following the date of exercise, the Company shall deliver to the
participant shares having a Fair Market Value, as of the date of exercise, equal
to the excess, if any, of (I) the Fair Market Value of such shares on the date
of exercise of the Option over (II) the sum of (1) the aggregate option price
for such shares, plus (2) the applicable tax withholding amounts (as determined
pursuant to Section 17) for such exercise; provided that in connection with such
cashless exercise that would not result in the issuance of a whole number of
shares, the Company shall withhold cash that would otherwise be payable to the
participant from its regular payroll or the participant shall deliver cash or a
certified check payable to the order of the Company for the balance of the
option price for a whole share to the extent necessary to avoid the issuance of
a fractional share or the payment of cash by the Company.
(b) Upon exercise, the Company shall deliver to the Option holder (or other
person entitled to exercise the Stock Option), at the principal office of the
Company, or such other place as shall be mutually agreed upon, a certificate or
certificates for such shares; provided, however, that the time of delivery may
be postponed by the Company for such periods as may be required for it with
reasonable diligence to comply with any requirements of law; and provided
further that in the event the Common Stock that is issuable upon exercise is not
registered under the Securities Act of 1933, then the Company may require that
the registered owner deliver an investment representation in form acceptable to
the Company and its counsel, and the Company will place a legend on the
certificate for such Common Stock restricting the transfer of same. There shall
be no obligation or duty for the Company to register under the Securities Act of
1933 at any time the Common Stock issuable upon exercise of the Stock Option. If
the option holder (or other person entitled to exercise the Stock Option) fails
to accept delivery, the option holder’s payment shall be returned and the right
to exercise the Stock Option with respect to such undelivered shares shall be
terminated.
(c) The Committee may also, in its discretion and subject to prior notification
to the Company by an option holder, permit an option holder to enter into an
agreement with the Company’s transfer agent or a brokerage firm of national
standing whereby the option holder will simultaneously exercise the Stock Option
and sell the shares acquired thereby through the Company’s transfer agent or
such brokerage firm and either the Company’s transfer agent or the brokerage
firm executing the sale will remit to the Company from the proceeds of sale the
exercise price of the shares as to which the Stock Option has been exercised.

 

4



--------------------------------------------------------------------------------



 



(d) The Company may, at any time, offer to buy out one or more Stock Options for
payment in cash, based on such terms and conditions as the Committee shall
establish and communicate to the option holder at the time that such offer is
made; provided that no such purchase shall be made at a price greater than the
excess, if any, of the Fair Market Value of the Common Stock on the date of
purchase over the option price per share for any Stock Option so purchased.
(iv) Non-Transferability of Stock Option
A Stock Option by its terms shall not be assignable or transferable by the
option holder otherwise than by will or by the laws of descent and distribution.
(v) Rights after Termination of Employment
In the event of termination of employment due to any cause other than death or
disability, rights to exercise the Stock Option to the extent otherwise
exercisable on the date of termination of employment, or to any greater extent
permitted by the Committee, shall terminate three months following cessation of
employment. In the event of termination of employment due to disability (within
the meaning of Section 22(e)(3) of the Code) or death, such option holder or
executor, administrator or devisee of an option holder, shall have the right to
exercise such Stock Option (to the extent otherwise exercisable on the date of
death or disability) at any time within one year after cessation of employment
by reason of such disability or death. In the event of termination of employment
for any reason, including death or disability, any portion of the Stock Option
not exercisable on the date of such termination of employment shall expire
unless otherwise provided by this Plan or the Committee in its sole discretion.
(vi) Fair Market Value
“Fair Market Value” on any date means: (a) if the Common Stock is listed on a
national securities exchange, the closing price reported as having occurred on
the primary exchange with which the Common Stock is listed and traded; (b) if
the Common Stock is not listed on any national securities exchange but is quoted
in the Nasdaq Stock Market on a last sale basis, the last sale reported on such
date, or, if there is no such sale on that date, then on the last preceding date
on which a sale was reported; or (c) if the Common Stock is not listed on a
national securities exchange nor quoted in the Nasdaq Stock Market on a last
sale basis, the amount determined by the Committee to be the fair market value
based upon a good faith attempt to value the Common Stock in accordance with the
Code and regulations promulgated thereunder.
(vii) No Repricing Without Stockholder Approval.
Notwithstanding anything in the Plan to the contrary, without the prior approval
of the stockholders of the Company, the Committee may not: (a) reduce the option
price of any Stock Option after it is granted; (b) cancel any Stock Option at a
time when the option price thereof exceeds the Fair Market Value of the Common
Stock in exchange for another Stock Option or other Grant hereunder unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction or (c) take any other action
that would be treated as a repricing under generally accepted accounting
principles as applied in the United States.

 

5



--------------------------------------------------------------------------------



 



B. Non-Qualified Stock Options. The Committee may, in its discretion, grant
Stock Options under the Plan which, in whole or in part, do not qualify as
incentive stock options under Section 422 of the Code (“Non-Qualified Options”).
The terms and conditions of the Non-Qualified Options shall be governed by
Section 6A above. The option price per share for each Non-Qualified Option shall
not be less than 100% of the Fair Market Value of the Common Stock on the date
the Stock Option is granted. The Fair Market Value shall be determined as set
forth in Section 6A(vi) above.
C. Incentive Stock Options. The Committee may, in its discretion, grant Stock
Options under the Plan, which qualify, in whole or in part, as incentive stock
options (“Incentive Stock Option”) under Section 422 of the Code. In addition to
the terms and conditions set forth in Section 6A above, the following terms and
conditions shall govern any Incentive Stock Option issued under the Plan:
(i) Maximum Fair Market Value of Incentive Stock Options
No option holder may have Incentive Stock Options that become exercisable for
the first time in any calendar year (under all Incentive Stock Option plans of
the Company and its subsidiary corporations) with an aggregate Fair Market Value
(determined as of the time such Incentive Stock Option is granted) in excess of
$100,000.
(ii) Option Price
The option price per share for each Incentive Stock Option shall be 100% of the
Fair Market Value of the Common Stock on the date the Stock Option is granted;
provided, however, that in the case of the grant to an option holder who owns
Common Stock of the Company possessing more than 10% of the total combined
voting power of all classes of stock of the Company or its subsidiaries, the
option price of such Stock Option shall be at least 110% of the Fair Market
Value of the Common Stock on the date the Stock Option is granted. The Fair
Market Value shall be determined as prescribed in Section 6A(vi) above.
(iii) Period of Stock Option
Each Incentive Stock Option shall expire ten years from the date it is granted
or at the end of such shorter period as may be designated by the Committee on
the date of grant; provided, however, that in the case of the grant of an
Incentive Stock Option to an option holder who owns Common Stock of the Company
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its subsidiaries, such Stock Option shall not be
exercisable after the expiration of five years from the date it is granted.

 

6



--------------------------------------------------------------------------------



 



(iv) Eligible Participants
Incentive Stock Options may be issued only to employees of the Company or its
parent or subsidiary corporation or corporations.
(v) Interpretation
No term of the Plan relating to Incentive Stock Options shall be interpreted,
amended, or altered, nor shall any direct discretion or authority granted under
the Plan be so exercised, so as to disqualify the Plan under Section 422 of the
Code.
D. Substitution of Options. Options may be granted under the Plan from time to
time in substitution for Stock Options held by employees of other corporations
who are about to become, and who do concurrently with the grant of such Stock
Options become, employees of the Company or a subsidiary of the Company as a
result of a merger or consolidation of the employing corporation with the
Company or a subsidiary of the Company, or the acquisition by the Company or a
subsidiary of the Company of the assets of the employing corporation or the
acquisition by the Company or a subsidiary of the Company of stock of the
employing corporation. The terms and conditions of the substitute Options so
granted may vary from the terms and conditions set forth in this Section 6 to
such extent as the Committee at the time of grant may deem appropriate to
conform, in whole or in part, to the provisions of the Stock Options in
substitution for which they are granted.
7. Stock Appreciation Rights.
A. General Requirements. “Stock Appreciation Right” means the right, pursuant to
an award granted under Section 7 hereof, to cash and/or shares of stock in an
amount equal to the difference between (i) the Fair Market Value, as of the date
such right (or such portion thereof) is exercised, of the shares of Stock
covered by such right (or such portion thereof) and (ii) the base amount
established by the Committee with respect to such right (or such portion
thereof).
B. Grant and Exercise. Stock Appreciation Rights may be granted separate from or
in conjunction with all or part of any Stock Option granted under the Plan and
shall be nontransferable except that, subject to Section 6A(iv) hereof, a Stock
Appreciation Right shall be transferable upon transfer of the related Stock
Option. In the case of a Non-Qualified Stock Option, Stock Appreciation Rights
may be granted either at or after the time of the grant of such Stock Option. In
the case of an Incentive Stock Option, Stock Appreciation Rights may be granted
only at the time of the grant of such Stock Option.
A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise determined by the Committee, in its sole discretion at the time of
grant, a Stock Appreciation Right granted with respect to less than the full
number of shares covered by a related Stock Option shall not be reduced until
the number of shares covered by an exercise or termination of the related Stock
Option exceeds the number of shares not covered by the Stock Appreciation Right.
A Stock Appreciation Right not granted in connection with a Stock Option shall
terminate at the time specified in the grant.

 

7



--------------------------------------------------------------------------------



 



A Stock Appreciation Right granted in connection with a Stock Option may be
exercised by an optionee, in accordance with Section 6A(iii) of the Plan, by
surrendering the applicable portion of the related Stock Option. Upon such
exercise and surrender, the optionee shall be entitled to receive an amount
determined in the manner prescribed in Section 6A(iii) of the Plan. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised. A Stock Appreciation Right not granted in connection with a Stock
Option may be exercised by the grantee’s delivery to the Committee of a notice
of exercise, in the form prescribed by the Committee.
C. Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, in its sole discretion,
including the following:
(i) Stock Appreciation Rights shall be exercisable only at such time or times
established by the Committee. Stock Appreciation Rights granted in connection
with Stock Options shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 6 and this Section 7 of the Plan.
(ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive up to, but not more than, an amount in cash and/or shares of
Stock equal in value to the excess of the Fair Market Value of one share of
Stock over the base amount established by the Committee, multiplied by the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee having the right to determine the form of
payment. In the case of a Stock Appreciation Right granted in connection with a
Stock Option the base amount shall be the exercise price of the related Stock
Option.
(iii) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related, if any, shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 4 of the Plan on the number of shares of Stock to be issued under the
Plan, but only to the extent of the number of shares issued under the Stock
Appreciation Right at the time of exercise, if any, based on the value of the
Stock Appreciation Right at such time.
(iv) A Stock Appreciation Right granted in connection with a Stock Option may be
exercised only if and when the market price of the Stock subject to the Stock
Option exceeds the exercise price of such Stock Option.

 

8



--------------------------------------------------------------------------------



 



8. Restricted Stock and Restricted Stock Units
A. General Requirements. The Committee may issues shares of Restricted Stock and
Restricted Stock Units (as hereinafter defined) upon such terms and conditions
as the Committee deem appropriate under this Section 8. Restricted Stock and
Restricted Stock Units shall be set forth in writing as determined from time to
time by the Committee, consistent with the following provisions of this
Section 8. Restricted Stock and Restricted Stock Units may be issued for
consideration or for no consideration (except as required by applicable law) and
subject to such restrictions as the Committee may determine. The Committee may
establish conditions under which restrictions on Restricted Stock and Restricted
Stock Units lapse over a period of time or according to such other criteria as
the Committee deems appropriate, including restrictions based upon the
achievement of specific performance goals. “Restricted Stock Unit” shall mean a
unit that entitles the participant, upon the Vesting Date set forth in a Grant,
to receive one share of the Company’s Common Stock.
B. Number of Shares. Subject to Section 4 hereof, the Committee shall determine
the number of shares of Restricted Stock and the number of Restricted Stock
Units to be awarded pursuant to any Grant and the restrictions applicable to
such shares.
C. Requirement of Employment or Service. If the participant ceases to be
employed by, or provide service to, the Company, or if any other specified
conditions are not met, any Restricted Stock or Restricted Stock Units as to
which the restrictions have not then lapsed shall automatically be forfeited to
the Company, and those shares of Restricted Stock that may previously have been
issued shall be immediately returned to the Company. The Committee may provide
for complete or partial exceptions to this requirement as it deems appropriate.
D. Restrictions on Transfer. A participant may not sell, assign, transfer,
pledge or otherwise dispose of any Restricted Stock that remain subject to
forfeiture in accordance with the terms of the Grant thereof except by will or
in accordance with the laws of descent and distribution upon death. Each
certificate representing Restricted Stock will contain a legend giving
appropriate notice of the restrictions in the Grant. The participant shall be
entitled to have the restrictive legend removed from a stock certificate
covering Restricted Stock as to which all restrictions have lapsed. The
Committee may determine that the Company will not issue certificates for Grants
of Restricted Stock until all restrictions on such shares have lapsed, or that
the Company will retain possession of such certificates until all restrictions
on such shares have lapsed.
E. Right to Vote and To Receive Dividends. The Committee shall determine to what
extent, and under what conditions, the holder of Restricted Stock shall have the
right to vote such shares and the holder of Restricted Stock or Restricted Stock
Units shall have the right to receive any dividends or dividend equivalents or
other distributions paid with respect to shares of Restricted Stock or shares
issuable with respect to Restricted Stock Units at any time that such shares
remain subject to forfeiture. The Committee may determine that a participant’s
entitlement to dividends or other distributions with respect to Restricted Stock
or Restricted Stock Units may be subject to achievement of performance goals or
other conditions.
9. Deferral Elections
A participant may elect to defer the receipt of shares that would otherwise be
issuable with respect to Restricted Stock Units as to which a Vesting Date has
not occurred, as provided by the Committee in the Grant consistent, however,
with the provisions of this Section 9. Capitalized terms used in this Section 9
but not previously defined in the Plan shall have the meanings set forth in
Section 9N.

 

9



--------------------------------------------------------------------------------



 



A. Initial Election.
(i) Election. Each participant who is an Outside Director or a Deferral Eligible
Employee shall have the right to defer the receipt of some or all of the shares
issuable with respect to Restricted Stock Units as to which a Vesting Date has
not yet occurred, by filing an Initial Election to defer the receipt of such
shares on a form provided by the Committee for this purpose.
(ii) Deadline for Initial Election. No Initial Election to defer the receipt of
shares issuable with respect to Restricted Stock Units that are not
Performance-Based Compensation shall be effective unless it is filed with the
Committee on or before the 30 th day following the date of grant and 12 or more
months in advance of the applicable Vesting Date. No Initial Election to defer
the receipt of shares issuable with respect to Restricted Stock Units that are
Performance-Based Compensation shall be effective unless it is filed with the
Committee at least six months before the end of the Performance Period during
which such Performance-Based Compensation may be earned.
B. Effect of Failure of Vesting Date to Occur. An Election shall be null and
void if a Vesting Date with respect to the Restricted Stock Units does not occur
before the distribution date for shares issuable with respect to such Restricted
Stock Units identified in such Election.
C. Deferral Period. Except as otherwise provided in Section 9D, all shares
issuable with respect to Restricted Stock Units that are subject to an Election
shall be delivered to the participant (or the participant’s
Successor-in-Interest) without any legend or restrictions (except those that may
be imposed by the Committee, in its sole judgment, under Section 25G), on the
distribution date for such shares designated by the participant on the most
recently filed Election. Subject to acceleration or deferral pursuant to
Section 9D, no distribution may be made earlier than January 2nd of the third
calendar year beginning after the Vesting Date, nor later than January 2nd of
the eleventh calendar year beginning after the Vesting Date. The distribution
date may vary with each separate Election.
D. Additional Elections. Notwithstanding anything in this Section 9D to the
contrary, no Subsequent Election shall be effective until 12 months after the
date on which such Subsequent Election is made.
(i) Each active participant who has previously made an Initial Election to defer
a distribution of part or all of his or her Account, or who, pursuant to this
Section 9D(i) has made a Subsequent Election to defer the distribution date for
shares issuable with respect to Restricted Stock Units for an additional period
from the originally-elected distribution date, may elect to defer the
distribution date for a minimum of five and a maximum of ten additional years
from the previously-elected distribution date, by filing a Subsequent Election
with the Committee on or before the close of business at least one year before
the date on which the distribution would otherwise be made.

 

10



--------------------------------------------------------------------------------



 



(ii) A deceased participant’s Successor-in-Interest may elect to: (A) file a
Subsequent Election to defer the distribution date for the deceased
participant’s shares issuable with respect to Restricted Stock Units for five
additional years from the date a distribution would otherwise be made; or
(B) file an Acceleration Election to accelerate the distribution date for the
deceased participant’s shares issuable with respect to Restricted Stock Units
from the date a distribution would otherwise be made to a date that is as soon
as practicable following the deceased participant’s death. A Subsequent Election
must be filed with the Committee at least one year before the date on which the
distribution would otherwise be made, as reflected on the deceased participant’s
last Election. An Acceleration Election pursuant to this Section 9D(ii) must be
filed with the Committee as soon as practicable following the deceased
participant’s death, as determined by the Committee.
(iii) A Disabled participant may elect to accelerate the distribution date of
the Disabled participant’s shares issuable with respect to Restricted Stock
Units from the date a distribution would otherwise be made to a date that is as
soon as practicable following the date the Disabled participant became disabled.
An Acceleration Election pursuant to this Section 9D(iii) must be filed with the
Committee as soon as practicable following the date the participant becomes
Disabled, as determined by the Committee.
(iv) A retired participant may elect to defer the distribution date of the
retired participant’s shares issuable with respect to Restricted Stock Units for
five additional years from the date a distribution would otherwise be made. A
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on the
retired participant’s last Election.
E. Discretion to Provide for Distribution in Full Upon or Following a Change of
Control. To the extent permitted by Section 409A, in connection with a Change of
Control, and for the 12-month period following a Change of Control, the
Committee may exercise its discretion to terminate the deferral provisions of
the Plan and, notwithstanding any other provision of the Plan or the terms of
any Initial Election or Subsequent Election, distribute the Account of each
participant in full and thereby effect the revocation of any outstanding Initial
Elections or Subsequent Elections.
F. Hardship. Notwithstanding the terms of an Initial Election or Subsequent
Election, if, at the participant’s request, the Committee determines that the
participant has incurred a Hardship, the Committee may, in its discretion,
authorize the immediate distribution of all or any portion of the participant’s
Account and thereby effect the revocation of any outstanding Initial Elections
or Subsequent Elections with respect to the portion of the participant’s account
so distributed.
G. Separation from Service. Notwithstanding the terms of an Initial Election or
Subsequent Election, if the Committee determines that the participant has
incurred a separation from service, as defined in Treasury Regulations section
1.409A-1(h), the Committee may, in its discretion authorize the immediate
distribution of all or any portion of the participant’s Account and thereby
effect the revocation of any outstanding Initial Elections or Subsequent
Elections with respect to the portion of the participant’s account so
distributed.

 

11



--------------------------------------------------------------------------------



 



H. Other Acceleration Events. To the extent permitted by Section 409A,
notwithstanding the terms of an Initial Election or Subsequent Election,
distribution of all or part of a participant’s Account may be made:
(i) To fulfill a domestic relations order (as defined in section 414(p)(1)(B) of
the Code) to the extent permitted by Treasury Regulations section
1.409A-3(j)(4)(ii) or any successor provision of law).
(ii) To the extent necessary to comply with laws relating to avoidance of
conflicts of interest, as provided in Treasury Regulation section
1.409A-3(j)(4)(iii) (or any successor provision of law).
(iii) To pay employment taxes to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(vi) (or any successor provision of law).
(iv) In connection with the recognition of income as the result of a failure to
comply with Section 409A, to the extent permitted by Treasury Regulation section
1.409A-3(j)(4)(vii) (or any successor provision of law).
(v) To pay state, local or foreign taxes to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(xi) (or any successor provision of law).
(vi) In satisfaction of a debt of a participant to the Company where such debt
is incurred in the ordinary course of the service relationship between the
participant and the Company, to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(xiii) (or any successor provision of law).
(vii) In connection with a bona fide dispute as to a participant’s right to
payment, to the extent permitted by Treasury Regulation section
1.409A-3(j)(4)(xiv) (or any successor provision of law).
I. Book Accounts. An Account shall be established for each participant who makes
an Election. Deferred Stock Units shall be credited to the Account as of the
date of the Election, provided that the Election satisfies the requirements of
Section 9A(ii) or Section 9D, if applicable. Each Deferred Stock Unit will
represent a hypothetical share of Common Stock credited to the Account in lieu
of delivery of each share to which the Election applies.
J. Crediting of Income, Gains and Losses on Accounts. The value of a
participant’s Account as of any date shall be determined as if it were invested
in the Company Stock Fund.
K. Participants’ Status as General Creditors. A participant’s right to delivery
of shares subject to an Election under this Section 9 shall at all times
represent the general obligation of the Company. The participant shall be a
general creditor of the Company with respect to this obligation, and shall not
have a secured or preferred position with respect to such obligation. Nothing
contained in the Plan or a Grant shall be deemed to create an escrow, trust,
custodial account or fiduciary relationship of any kind. Nothing contained in
the Plan or a Grant shall be construed to eliminate any priority or preferred
position of a participant in a bankruptcy matter with respect to claims for
wages.
L. Non-Assignability, Etc. The right of a participant to receive shares subject
to an Election under this Section 9 shall not be subject in any manner to
attachment or other legal process for the debts of such participant; and no
right to receive shares or cash payments hereunder shall be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance.

 

12



--------------------------------------------------------------------------------



 



M. Required Suspension of Payment of Benefits. Notwithstanding any provision of
the Plan or any participant’s election as to the date or time of payment of any
benefit payable under the Plan, to the extent compliance with the requirements
of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to
avoid the application of an additional tax under Section 409A to payments due to
the participant upon or following his separation from service, then
notwithstanding any other provision of this Plan, any such payments that are
otherwise due within six months following the participant’s separation from
service will be deferred and paid to the participant in a lump sum immediately
following that six month period.
N. Defined Terms.
(i) “Acceleration Election” means a written election on a form provided by the
Committee, pursuant to which a Deceased participant’s Successor-in-Interest or a
Disabled participant elects to accelerate the distribution date of shares
issuable with respect to Restricted Stock Units.
(ii) “Account” means unfunded bookkeeping accounts established and maintained by
the Committee in the names of the respective participants to which Deferred
Stock Units, dividend equivalents and earnings on dividend equivalents shall be
credited with respect to the portion of the Account allocated to the Company
Stock Fund.
(iii) “Change of Control” shall have the meaning provided in Treasury
Regulations section 1.409A-3(i)(5).
(iv) “Company Stock Fund” means a hypothetical investment fund pursuant to which
Deferred Stock Units are credited with respect to a portion of a Grant subject
to an Election.
(v) “Deferral Eligible Employee” means a participant who is awarded Restricted
Stock Units by the Committee.
(vi) “Deferred Stock Units” means the hypothetical shares of Common Stock
credited to an Account in lieu of delivery of each share to which an Election
applies.
(vii) “Disability” shall have the meaning ascribed in Section 22(e)(3) of the
Code .
(viii) “Election” means, as applicable, an Initial Election, a Subsequent
Election, or an Acceleration Election.
(ix) “Hardship” means an “unforeseeable emergency,” as defined in Section 409A.
The Committee shall determine whether the circumstances of the participant
constitute an unforeseeable emergency and thus a Hardship. Following a uniform
procedure, the Committee’s determination shall consider any facts or conditions
deemed necessary or advisable by the Committee, and the participant shall be
required to submit any evidence of the participant’s circumstances that the
Committee requires. The determination as to whether the participant’s
circumstances are a case of Hardship shall be based on the facts of each case;
provided however, that all determinations as to Hardship shall be uniformly and
consistently made for all participants in similar circumstances.

 

13



--------------------------------------------------------------------------------



 



(x) “Initial Election” means a written election on a form provided by the
Committee, pursuant to which a participant: (i) elects, within the time or times
specified in Section 9A, to defer the distribution date of shares issuable with
respect to Restricted Stock Units; and (ii) designates the distribution date of
such shares.
(xi) “Outside Director” means any individual who serves as a member of the Board
of Directors of the Company and who is neither (i) an employee of the Company,
(ii) the beneficial owner of 10% or more of the outstanding Common Stock of the
Company (a “Significant Holder”), or (iii) a stockholder, member or partner of
any entity which itself is a Significant Holder.
(xii) “Subsequent Election” means a written election on a form provided by the
Committee, filed with the Committee in accordance with Section 9D, pursuant to
which a participant: (i) elects, within the time or times specified in
Section 9A, to further defer the distribution date of shares issuable with
respect to Restricted Stock Units; and (ii) designates the distribution date of
such shares.
(xiii) “Successor-in-Interest” means the estate or beneficiary to whom the right
to payment under the Plan shall have passed by will or the laws of descent and
distribution.
(xiv) “Vesting Date” means the date on which the restrictions imposed on a share
issuable with respect to a Restricted Stock Unit lapse.
10. Long Term Performance Awards.
A. General Requirements. “Long-Term Performance Award” means an award made
pursuant to Section 10 hereof that is payable in cash and/or shares of Common
Stock (including Restricted Stock and Performance Shares) in accordance with the
terms of the grant, based on Company, business unit and/or individual
performance over a period of at least two years, in each case as determined by
the Committee and as set forth in the grant letter.
B. Awards and Administration. Long Term Performance Awards may be awarded either
alone or in addition to other awards granted under the Plan. Prior to award of a
Long Term Performance Award, the Committee shall determine the nature, length
and starting date of the performance period (the “performance period”) for each
Long Term Performance Award, which shall be at least two years (subject to
Section 12 below). Performance periods may overlap and participants may
participate simultaneously with respect to Long Term Performance Awards that are
subject to different performance periods and/or different performance factors
and criteria. Prior to award of a Long Term Performance Award, the Committee
shall determine the performance objectives to be used in valuing Long Term
Performance Awards and determine the extent to which such Long Term Performance
Awards have been earned. Performance objectives may vary from participant to
participant and between groups of participants and shall be based upon such
Company, business unit and/or individual performance factors and criteria as the
Committee may deem appropriate, as approved by the stockholders of the Company.
If the Committee has determined to comply with the rules and regulations under
Section 162(m) of the Code, the Committee shall determine, in its sole
discretion, the extent to which the performance objectives for any Long Term
Performance Award should be disclosed to and approved by the stockholders of the
Company and otherwise comply with such rules and regulations.

 

14



--------------------------------------------------------------------------------



 



At the beginning of each performance period, the Committee shall determine for
each Long Term Performance Award subject to such performance period the range of
dollar values or number of shares of Common Stock to be awarded to the
participant at the end of the performance period if and to the extent that the
relevant measure(s) of performance for such Long Term Performance Award is (are)
met; provided, however, that no participant shall be awarded a Long Term
Performance Award with a dollar value in excess of One Million Dollars
($1,000,000) (determined as of the time such Long Term Performance Award is
granted) for the performance period to which the Long Term Performance Award
relates. Such dollar values or number of shares of Common Stock may be fixed or
may vary in accordance with such performance and/or other criteria as may be
specified by the Committee, in its sole discretion.
C. Adjustment of Awards. In the event of special or unusual events or
circumstances affecting the application of one or more performance objectives to
a Long Term Performance Award, the Committee may revise the performance
objectives and/or underlying factors and criteria applicable to the Long Term
Performance Awards affected, to the extent deemed appropriate by the Committee,
in its sole discretion, to avoid unintended windfalls or hardship.
D. Termination of Service. Unless otherwise provided in the applicable award
agreement(s), if a participant terminates service with the Corporation during a
performance period because of death, disability or retirement (as such terms may
be defined in the grant letter with respect to such Long Term Performance
Award), such participant (or his estate) shall be entitled to a payment with
respect to each outstanding Long Term Performance Award at the end of the
applicable performance period:
(i) based, to the extent relevant under the terms of the award, upon the
Company, business unit and/or individual performance for the portion of such
performance period ending on the date of termination and the Company, business
unit and/or individual performance for the entire performance period, and
(ii) pro-rated, where deemed appropriate by the Committee, for the portion of
the performance period during which the participant was employed by the Company,
all as determined by the Committee, in its sole discretion.
However, the Committee may provide for an earlier payment in settlement of such
award in such amount and under such terms and conditions as the Committee deems
appropriate, in its sole discretion.
Except as otherwise determined by the Committee, if a participant terminates
service with the Company during a performance period for any other reason, then
such participant shall not be entitled to any payment with respect to the Long
Term Performance Awards subject to such performance period, unless the Committee
shall otherwise determine, in its sole discretion.

 

15



--------------------------------------------------------------------------------



 



In the event of a Change of Control (as such term is defined in the grant letter
with respect to such Long Term Performance Award), the Committee may, in its
sole discretion, cause all conditions applicable to a Long Term Performance
Award to immediately terminate and a stock certificate or stock certificates
representing shares of Common Stock subject to such award, or cash, as the case
may be, to be issued and/or delivered to the participant.
E. Form of Payment. The earned portion of a Long Term Performance Award may be
paid currently or on a deferred basis, together with such interest or earnings
equivalent, if any, as may be determined by the Committee, in its sole
discretion. Payment shall be made in the form of cash or whole shares of Common
Stock, including Restricted Stock, either in a lump sum payment or in annual
installments commencing as soon as practicable after the end of the relevant
performance period, all as the Committee shall determine at or after grant. If
and to the extent a Long Term Performance Award is payable in Common Stock and
the full amount of such value is not paid in Common Stock, then the shares of
Common Stock representing the portion of the value of the Long Term Performance
Award not paid in Common Stock shall again become available for award under the
Plan, subject to Section 4. Prior to any payment, the Committee shall certify
that all of the performance goals or other material terms of the award have been
met.
11. Performance Shares.
A. General Requirements. “Performance Share” means an award made pursuant to
Section 11 hereof of the right to receive shares of Common Stock at the end of a
specified performance period.
B. Awards and Administration. The Committee shall determine the persons to whom
and the time or times at which Performance Shares shall be awarded, the number
of Performance Shares to be awarded to any such person, the duration of the
period (the “performance period”) during which, and the conditions under which,
receipt of the shares of Common Stock will be deferred, and the other terms and
conditions of the award in addition to those set forth below.
The Committee may condition the receipt of shares of Common Stock pursuant to a
Performance Share award upon the attainment of specified performance goals or
such other factors or criteria as the Committee shall determine, in its sole
discretion.
The provisions of Performance Share awards need not be the same with respect to
each participant, and such awards to individual participants need not be the
same in subsequent years.

 

16



--------------------------------------------------------------------------------



 



C. Terms and Conditions. Performance Shares awarded pursuant to this Section 11
shall be subject to the following terms and conditions and such other terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem desirable:
(i) Conditions. The Committee, in its sole discretion, shall specify the
performance period during which, and the conditions under which, the receipt of
shares of Common Stock covered by the Performance Share award will be deferred.
(ii) Stock Certificate. At the expiration of the performance period, if the
Committee, in its sole discretion, determines that the conditions specified in
the Performance Share agreement have been satisfied, a stock certificate or
stock certificates representing the number of shares of Common Stock covered by
the Performance Share award shall be issued and delivered to the participant. A
participant shall not be deemed to be the holder of Common Stock, or to have the
rights of a holder of Common Stock, with respect to the Performance Shares
unless and until a stock certificate or stock certificates representing such
shares of Common Stock are issued to such Participant.
(iii) Death, Disability or Retirement. Subject to the provisions of the Plan, if
a participant terminates service with the Corporation during a performance
period because of death, disability or retirement (as such terms may be defined
in the grant letter with respect to such Performance Share award), such
participant (or his estate) shall be entitled to a payment with respect to each
outstanding Performance Share award at the end of the applicable performance
period:
(a) based, to the extent relevant under the terms of the award, upon the the
attainment of specified performance goals or such other factors or criteria as
the Committee set forth in the Performance Share award for the portion of such
performance period ending on the date of termination and the attainment of such
goals or other factors or criteria for the entire performance period, and
(b) pro-rated, where deemed appropriate by the Committee, for the portion of the
performance period during which the participant was employed by the Company, all
as determined by the Committee, in its sole discretion.
However, the Committee may provide for an earlier payment in settlement of such
award in such amount and under such terms and conditions as the Committee deems
appropriate, in its sole discretion.
(iv) Termination of Service. Unless otherwise determined by the Committee at the
time of grant, the Performance Shares will be forfeited upon a termination of
service during the performance period for any reason other than death,
disability or retirement.
(v) Change of Control. In the event of a Change of Control (as such term is
defined in the grant letter with respect to such Performance Share award), the
Committee may, in its sole discretion, cause all conditions applicable to the
Performance Shares to immediately terminate and a stock certificate or stock
certificates representing shares of Common Stock subject to the Performance
Share award to be issued and delivered to the participant.

 

17



--------------------------------------------------------------------------------



 



12. Qualified Performance-Based Compensation.
A. Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Appreciation Rights, Restricted Stock, Long Term
Performance Awards or Performance Shares granted to an employee shall be
considered “qualified performance-based compensation” under Code section 162(m).
The provisions of this Section 12 shall apply to any such grants that are to be
considered “qualified performance-based compensation” under Code section 162(m).
To the extent that grants of Stock Appreciation Rights, Restricted Stock, Long
Term Performance Awards or Performance Shares are designated as “qualified
performance-based compensation” under Code section 162(m) are made, no such
grant may be made as an alternative to another grant that is not designated as
“qualified performance based compensation” but instead must be separate and
apart from all other grants made.
B. Performance Goals. When Stock Appreciation Rights, Restricted Stock, Long
Term Performance Awards or Performance Shares that are to be considered
“qualified performance-based compensation” are granted, the Committee shall
establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the Plan and
the requirements of Code section 162(m) for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals, but the Committee may reduce
the amount of compensation that is payable upon achievement of the designated
performance goals.
C. Criteria Used for Objective Performance Goals. In setting the performance
goals for grants designated as “qualified performance-based compensation”
pursuant to this Section 12, the Committee shall use objectively determinable
performance goals based on one or more of the following criteria: pre- or
after-tax net earnings, sales or revenue, operating earnings, operating cash
flow, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stock price growth, gross or net profit margin, earnings per
share, price per share, market share or strategic business criteria consisting
of one or more Company objectives based on meeting specified revenue goals,
market penetration goals, geographic business expansion goals, cost targets,
product development goals, goals relating to acquisitions or divestitures or any
other objective measure derived from any of the foregoing criteria. The
performance goals may relate to the participant’s business unit or the
performance of the Company as a whole, or any combination of the foregoing.
Performance goals need not be uniform as among participants.
D. Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under Code section 162(m).

 

18



--------------------------------------------------------------------------------



 



E. Announcement of Results. The Committee shall certify and announce the results
for the performance period to all participants after the Company announces the
Company’s financial results for the performance period. If and to the extent
that the Committee does not certify that the performance goals have been met,
the applicable grants for the performance period shall be forfeited or shall not
be paid, as applicable.
F. Death, Disability or Other Circumstances. The Committee may provide that
grants shall be payable or restrictions shall lapse, in whole or in part, in the
event of the Participant’s death or disability during the performance period, a
Change of Control or under other circumstances consistent with the Treasury
regulations and rulings under Code section 162(m).
13. Adjustment in Event of Recapitalization of the Company
A. Changes in Capitalization. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Grant and the number of shares of Common Stock that have been authorized for
issuance under the Plan but as to which no Grants have yet been granted or which
have been returned to the Plan upon cancellation or expiration of a Stock
Option, forfeiture of Restricted Stock or issuance of fewer shares of Common
Stock upon payment of a Long Term Performance Award or Performance Share award
than were the original subject of such awards, including the maximum number of
shares of Common Stock for which Grants may be granted to any employee in any
calendar year, as well as the price per share of Common Stock covered by any
outstanding Stock Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company, or
other similar event that affects the Common Stock such that an adjustment is
required to preserve or prevent enlargement of the benefits or potential
benefits made available under the Plan. Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to a Grant.
B. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, all outstanding Awards will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Committee. The Committee may, in the exercise of its discretion in such
instances, declare that any Award shall terminate as of a date fixed by the
Committee and (i) give each holder of a Stock Option the right to exercise the
holder’s Stock Option as to all or any part of the shares of Common Stock
covered by the Stock Option, including shares as to which the Stock Option would
not otherwise be exercisable, (ii) subject to the provisions of Code section
162(m), determine that the restrictions with respect to any Restricted Stock
shall lapse, in whole or in part, or (iii) subject to the provisions of Code
section 162(m), determine to pay all or any portion of a Long Term Performance
Award or Performance Share award notwithstanding that the performance criteria
set forth therein have not been satisfied in full or that the performance period
has not expired.

 

19



--------------------------------------------------------------------------------



 



C. Sale or Merger. In the event of a proposed sale of all or substantially all
of the assets of the Company, or the merger of the Company with or into another
corporation, the Committee, in the exercise of its sole discretion, may take
such action as it deems desirable, including, but not limited to: (i) causing an
Award to be assumed or an equivalent Award to be substituted by the successor
corporation or a parent or subsidiary of such successor corporation,
(ii) providing that each option holder shall have the right to exercise the
option holder’s Stock Option as to all of the shares of Common Stock covered by
the Stock Option, including shares as to which the Stock Option would not
otherwise be exercisable, (iii) declaring that a Stock Option shall terminate at
a date fixed by the Committee provided that the option holder is given notice
and opportunity to exercise the then exercisable portion of the option holder’s
Stock Option prior to such date, (iv) subject to the provisions of Code section
162(m), determine that the restrictions with respect to any Restricted Stock
shall lapse, in whole or in part, or (v) subject to the provisions of Code
section 162(m), determine to pay all or any portion of a Long Term Performance
Award or Performance Share award notwithstanding that the performance criteria
set forth therein have not been satisfied in full or that the performance period
has not expired.
14. Amendment of Plan
The Committee, within its discretion, shall have authority to amend the Plan and
the terms of any Grant issued hereunder at any time, subject to any required
stockholder approval or any stockholder approval that the Committee may deem
advisable for any reason, such as for the purpose of obtaining or retaining the
statutory or regulatory benefits under tax, securities or other laws as
satisfying any applicable stock exchange or Nasdaq listing requirement. The
Committee may not, without the consent of the recipient of any Grant previously
made hereunder alter or impair any right or obligation under such Grant, except
as specifically authorized herein.
15. Rights of a Stockholder
The recipient of any Grant under the Plan, unless otherwise provided by the Plan
or the award letter evidencing such Grant, shall have no rights as a stockholder
unless and until certificates for shares of Common Stock are issued and
delivered to him without the restrictive legend contemplated by Section 8
hereof.
16. No Guaranty of Employment or Participation
Nothing contained in the Plan or in any award letter with respect to a Grant
shall confer upon any participant the right to continue in the employment of the
Company or any subsidiary of the Company or affect any right that the Company or
any subsidiary of the Company may have to terminate the employment of such
participant. No person shall have a right to be selected to participate in the
Plan or, having been so selected, to receive any future Grants.
17. Withholding
A. Taxes. Subject to the rules of Section 17B, the Company shall be entitled, if
necessary or desirable, to withhold the amount of any tax, charge or assessment
attributable to any Vesting Date, issuance of or lapse of restrictions with
respect to other shares pursuant to Grants under the Plan, making of any other
payments pursuant to Grants under the Plan or distribution of all or any part of
a participant’s Account. The Company shall not be required to deliver shares or
other amounts payable with respect to any Grants or distribute a participant’s
Account until it has been indemnified to its satisfaction for any such tax,
charge or assessment.

 

20



--------------------------------------------------------------------------------



 



B. Payment of Tax Liabilities; Election to Withhold Shares or Pay Cash to
Satisfy Tax Liability.
(i) In connection with the occurrence of a Vesting Date, issuance of other
shares or making of other payments pursuant to Grants under the Plan, the lapse
of any restrictions with respect to Restricted Stock issued under the Plan or
the distribution of a participant’s Account, the Company shall have the right to
(A) require the participant to remit to the Company an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements prior to
the delivery or transfer of any certificate or certificates for shares or the
making of any such payment or distribution, or (B) take any action whatever that
it deems necessary to protect its interests with respect to tax liabilities. The
Company’s obligation to make any delivery or transfer of shares or other payment
or distribution with respect to Grants under the Plan shall be conditioned on
the participant’s compliance, to the Company’s satisfaction, with any
withholding requirement.
(ii) Except as otherwise provided in this Section 17B(ii), any tax liabilities
incurred in connection with the occurrence of a Vesting Date, issuance of other
shares or making of any payment pursuant to Grants under the Plan, the lapse of
any restrictions with respect to Restricted Stock or the distribution of a
participant’s Account shall, to the extent such liabilities cannot be satisfied
in full by withholding cash payable in connection with such event, be satisfied
by the Company’s withholding a portion of any shares to be so distributed or
issued having a Fair Market Value approximately equal to the minimum amount of
taxes required to be withheld by the Company under applicable law, unless
otherwise determined by the Committee with respect to any participant.
Notwithstanding the foregoing, the Committee may permit a participant to elect
one or both of the following: (A) to have taxes withheld in excess of the
minimum amount required to be withheld by the Company under applicable law;
provided that the participant certifies in writing to the Company at the time of
such election that the participant owns Other Available Shares (as defined
below) having a Fair Market Value that is at least equal to the amount to be
withheld by the Company in payment of withholding taxes in excess of such
minimum amount; and (B) to pay to the Company in cash all or a portion of the
taxes to be withheld in connection with such Vesting Date, issuance of other
shares or making of any payment pursuant to Grants under the Plan, lapse of
restrictions on Restricted Stock or Account distribution. In all cases, any
shares so withheld by the Company shall have a Fair Market Value that does not
exceed the amount of taxes to be withheld minus the cash payment, if any, made
by the participant or withheld from an Account distribution or other payment.
Any election pursuant to this Section 17B(ii) must be in a writing made prior to
the date specified by the Committee, and in any event prior to the date the
amount of tax to be withheld or paid is determined. An election pursuant to this
Section 17B(ii) may be made only by a participant or, in the event of the
participant’s death, by the participant’s legal representative. Shares withheld
pursuant to this Section 17B(ii) shall be available for subsequent grants under
the Plan. The Committee may add such other requirements and limitations
regarding elections pursuant to this Section 17B(ii) as it deems appropriate.

 

21



--------------------------------------------------------------------------------



 



(iii) “Other Available Shares” shall mean, as of any date, the sum of:
(a) the total number of shares owned by a participant or such participant’s
Family Member (as defined below) that were not acquired by such participant or
such participant’s Family Member pursuant to the Plan or otherwise in connection
with the performance of services to the Company; plus
(b) the excess, if any of:
(A) the total number of shares owned by a participant or such participant’s
Family Member other than the shares described in Section 17B(iii)(a); over
(B) the sum of:
(I) the number of such shares owned by such participant or such participant’s
Family Member for less than six months; plus
(II) the number of such shares owned by such participant or such participant’s
Family Member that has, within the preceding six months, been the subject of a
withholding certification pursuant to Section 17; plus
(III) the number of such shares owned by such participant or such participant’s
Family Member that has, within the preceding six months, been received in
exchange for shares surrendered as payment, in full or in part, but only to the
extent of the number of shares surrendered; plus
(IV) the number of such shares owned by such participant or such participant’s
Family Member as to which evidence of ownership has, within the preceding six
months, been provided to the Committee in connection with the crediting of
“Deferred Stock Units” (as defined in Section 9N) to such participant’s Account.
For purposes of this Section 17B(iii), a share that is subject to a deferral
election shall not be treated as owned by a participant until all conditions to
the delivery of such share have lapsed.
(iv) “Family Member” shall mean any child, grandchild, parent, grandparent,
including in each case adoptive relationships, stepchild, spouse, a trust in
which these persons and the participant collectively have more than fifty
percent of the beneficial interest and any other entity in which these persons
and the participant collectively own more than fifty percent of the voting
interests.
18. Non-Uniform Determinations
The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Grants, the form, amount and timing of
such Grants and the terms and provisions of Grants and the award letters
evidencing same) need not be uniform and may be made selectively among persons
who receive, or are eligible to receive, Grants under the Plan whether or not
such persons are similarly situated.

 

22



--------------------------------------------------------------------------------



 



19. Reservation of Shares
The Company, during the term of the Plan, will at all times reserve and keep
available such number of shares as shall be sufficient to satisfy the
requirements of the Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder,
shall relieve the Company of any liability for the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.
20. Effect on Other Plans
Participation in the Plan shall not affect an employee’s eligibility to
participate in any other benefit or incentive plan of the Company or any
subsidiary of the Company. Any Grants made pursuant to the Plan shall not be
used in determining the benefits provided under any other plan of the Company or
any subsidiary of the Company unless specifically provided.
21. Forfeiture
Notwithstanding anything to the contrary in the Plan, if the Committee finds, by
a majority vote, after full consideration of the facts presented on behalf of
both the Company and any option holder, that a participant has been engaged in
fraud, embezzlement, theft or commission of a felony or retention by the Company
or any subsidiary of the Company or that a participant has willfully disclosed
confidential information of the Company or any subsidiary of the Company and
that such disclosure damaged the Company or any subsidiary of the Company, the
participant shall forfeit all unexercised Stock Options, all exercised Stock
Options under which the Company has not yet delivered the certificates, and all
Restricted Stock, Stock Appreciation Rights, Long Term Performance Awards and
Performance Shares. The decision of the Committee in interpreting and applying
the provisions of this Section 21 shall be final. No decision of the Committee,
however, shall affect the finality of the discharge or termination of such
participant by the Company or any subsidiary of the Company in any manner.
22. No Prohibition on Corporate Action
No provision of the Plan shall be construed to prevent the Company or any
officer or director thereof from taking any action deemed by the Company or such
officer or director to be appropriate or in the Company’s best interest, whether
or not such action could have an adverse effect on the Plan or any Grants made
hereunder, and no participant or participant’s estate, personal representative
or beneficiary shall have any claim against the Company or any officer or
director thereof as a result of the taking of such action.

 

23



--------------------------------------------------------------------------------



 



23. Indemnification
With respect to the administration of the Plan, the Company shall indemnify each
present and future member of the Committee and the Board against, and each
member of the Committee and the Board shall be entitled without further action
on his or her part to indemnity from the Company for, all expenses (including
the amount of judgments and the amount of approved settlements made with a view
to the curtailment of costs of litigation, other than amounts paid to the
Company itself) reasonably incurred by him in connection with or arising out of,
any action, suit or proceeding in which he may be involved by reason of his or
her being or having been a member of the Committee or the Board, whether or not
he continues to be such member at the time of incurring such expenses; provided,
however, that such indemnity shall not include any expenses incurred by any such
member of the Committee or the Board (i) in respect of matters as to which he
shall be finally adjudged in any such action, suit or proceeding to have been
guilty of gross negligence or willful misconduct in the performance of his or
her duty as such member of the Committee or the Board; or (ii) in respect of any
matter in which any settlement is effected for an amount in excess of the amount
approved by the Company on the advice of its legal counsel; and provided further
that no right of indemnification under the provisions set forth herein shall be
available to or enforceable by any such member of the Committee or the Board
unless, within 60 days after institution of any such action, suit or proceeding,
he shall have offered the Company in writing the opportunity to handle and
defend same at its own expense. The foregoing right of indemnification shall
inure to the benefit of the heirs, executors or administrators of each such
member of the Committee or the Board and shall be in addition to all other
rights to which such member may be entitled as a matter of law, contract or
otherwise.
24. Miscellaneous Provisions
A. Compliance with Plan Provisions. No participant or other person shall have
any right with respect to the Plan, the Common Stock reserved for issuance under
the Plan or in any Stock Option or Restricted Stock until a written award letter
shall have been executed by the Company and all the terms, conditions and
provisions of the Plan and the Grant applicable to such participant (and each
person claiming under or through him) have been met.
B. Approval by Company. In the discretion of the Committee, no shares of Common
Stock, other securities or property of the Company or other forms of payment
shall be issued hereunder with respect to any Stock Option or Restricted Stock
award unless the Company’s General Counsel or Chief Financial Officer shall be
satisfied that such issuance will be in compliance with applicable federal,
state, local and foreign legal, securities exchange and other applicable
requirements.
C. Compliance with Rule 16b-3. To the extent that Rule 16b-3 under the Exchange
Act applies to Grants made under the Plan, it is the intention of the Company
that the Plan comply in all respects with the requirements of Rule 16b-3, that
any ambiguities or inconsistencies in construction of the Plan be interpreted to
give effect to such intention and that, if the Plan shall not so comply, whether
on the date of adoption or by reason of any later amendment to or interpretation
of Rule 16b-3, the provisions of the Plan shall be deemed to be automatically
amended so as to bring them into full compliance with such rule.
D. Unfunded Plan. The Plan shall be unfunded. The Company shall not be required
to establish any special or separate fund or to make any other segregations of
assets under the Plan.

 

24



--------------------------------------------------------------------------------



 



E. Effects of Acceptance of Grant. By accepting any Stock Option, Restricted
Stock or other benefit under the Plan, each participant and each person claiming
under or through him shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board and/or the Committee or its delegates.
F. Construction. The masculine pronoun shall include the feminine and neuter,
and the singular shall include the plural, where the context so indicates.
G. Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Stock Options hereunder, the issuance of Restricted Stock
hereunder and the other obligations of the Company hereunder, including Stock
Appreciation Rights, Long Term Performance Awards and Performance Shares, shall
be subject to all applicable federal and state laws, rules and regulations, and
to such approval by all regulatory or governmental agencies as may be required.
The Company, in its discretion, may postpone the granting and exercising of
Stock Options, the issuance or delivery of Common Stock under any Stock Option
or any award of Restricted Stock, or any other action sanctioned under the Plan
to permit the Company, with reasonable diligence, to complete such stock
exchange listing or registration or qualification of such Common Stock or other
required action under any federal or state law, rule or regulation and may
require any option holder to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Common Stock in compliance with applicable laws, rules, and
regulations. The Company shall not be obligated by virtue of any provision of
the Plan to recognize the exercise of any Stock Option or to otherwise sell or
issue Common Stock in violation of any such laws, rules, or regulations; and any
postponement of the exercise or settlement of any Stock Option, issuance of
Restricted Stock, Stock Appreciation Rights, Long Term Performance Awards and
Performance Shares under this provision shall not extend the term of such Stock
Option or modify the forfeiture provisions of such Restricted Stock, Stock
Appreciation Rights, Long Term Performance Awards or Performance Shares. The
Company, the Committee and the other directors or officers of the Company shall
not have any obligation or liability to an option holder with respect to any
Stock Option (or Common Stock issuable thereunder), Restricted Stock, Stock
Appreciation Rights, Long Term Performance Awards or Performance Shares that
shall lapse or be forfeited because of such postponement. Likewise, the
Committee may postpone the exercise of Stock Options, the issuance or delivery
of Common Stock under any Stock Option, Restricted Stock, Stock Appreciation
Rights, Long Term Performance Awards and Performance Shares and any action
sanctioned under the Plan to prevent the Company or any affiliate from being
denied a federal income deduction with respect to any Stock Option other than an
Incentive Stock Option, the issuance of any Restricted Stock, Stock Appreciation
Rights, Long Term Performance Awards and Performance Shares.
H. Governing Law. The Plan and all award letters hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.
I. No Impact on Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy or program, no amount payable in connection
with any Grant shall be treated as compensation for purposes of calculating an
option holder’s rights and benefits under such plan, policy or program.

 

25



--------------------------------------------------------------------------------



 



J. No Constraint on Corporation Action. Nothing in this Plan shall be construed
to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell or
transfer all or any part of its business or assets or, except as provided in
Section 13, to limit the power or right of the Company or any affiliate to take
any action which such entity deems to be necessary or appropriate.
K. Beneficiary Designation. Each participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in the event of the participant’s death.
Each designation will revoke all prior designations by the same participant,
must be in a form prescribed by the Committee, and will be effective only when
filed by the participant in writing with the Committee during the option
holder’s lifetime. In the absence of any such designation, benefits remaining
unpaid at a participant’s death shall be paid to or exercised by the
participant’s surviving spouse, if any, or otherwise to or by his or her estate.
L. Code Section 409A Compliance. It is intended that this amended and restated
Plan be drafted and administered in compliance with Code section 409A including,
but not limited to, any future amendments to Code section 409A, and any other
Internal Revenue Service or other governmental rulings or interpretations (“IRS
Guidance”) issued pursuant to Section 409A so as not to subject the Participant
to payment of interest or any additional tax under Code section 409A. In
furtherance thereof, if payment or provision of any amount or benefit hereunder
that is subject to Code section 409A at the time specified herein would subject
such amount or benefit to any additional tax under Code section 409A, the
payment or provision of such amount or benefit shall be postponed to the
earliest commencement date on which the payment or provision of such amount or
benefit could be made without incurring such additional tax. In addition, to the
extent that any IRS Guidance issued under Code section 409A would result in the
Participant being subject to the payment of interest or any additional tax under
Code section 409A, the parties agree, to the extent reasonably possible, to
amend this Plan in order to avoid the imposition of any such interest or
additional tax under Code section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Company and the Participant.
As amended through October 27, 2009.

 

26